FILE COPY


                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                          (512) 463-1312




                                    Friday, June 17, 2022

Ms. Donna Peavler                              Mr. Matthew J. Kita
Peavler|Briscoe                                Attorney at Law
2215 Westgate Plz                              3110 Webb Ave, Ste 150
Grapevine, TX 76051-8036                       Dallas, TX 75205
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:     Case Number: 21-0208
        Court of Appeals Number: 05-19-01252-CV
        Trial Court Number: 416-04087-2018

Style: UNITED SUPERMARKETS, LLC
       v.
       SHERIE MCINTIRE

Dear Counsel:

        Today the Supreme Court of Texas issued a per curiam opinion and judgment in the
above-referenced cause. You may obtain a copy of the opinion and judgment through Case
Search on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the Case Search
page simply enter the case number and push the Search button to find the docket page for your
case.
                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Claudia Jenks, Chief Deputy Clerk

cc:      District Clerk Collin County (DELIVERED VIA E-MAIL)
         Mr. Trek C. Doyle (DELIVERED VIA E-MAIL)
         Ms. Lisa Matz (DELIVERED VIA E-MAIL)
         Renee Nguyen (DELIVERED VIA E-MAIL)
         Karl Seelbach (DELIVERED VIA E-MAIL)